EASTAUGH, Justice,
dissenting.
Because I believe that the outcome of this case is governed by AS 25.27.045 and AS 25.27.120(a) and that we correctly interpreted the latter statute as recently as 1998,1 I dissent.
The dispositive fact here was the 1993 entry of the existing support order. That order requires Thomas to pay Sanda child support and imposes no child support liability on Sanda. Although Sanda and Thomas periodically and informally changed the child’s primary physical' custody, making Thomas the custodian, they did not modify the 1993 support order.
Thomas, as the child’s new custodian, began to receive public assistance. CSED is charged with recovering from a parent owing a support duty the public assistance the state pays to support the child.2 This case would be perfectly straightforward if no .support order had been entered in this case, or if Thomas had obtained an order making Sanda liable for child support. CSED would then be entitled to seek reimbursement .from San-da for the public assistance the state had paid Thomas.
But the entry of the existing support order affects CSED’s authority to seek reimbursement from the parent who no longer has custody. Under AS 25.27.120(a), the liability of an obligor to reimburse public assistance “may not exceed the amount of support provided for in the support order.”3 Sanda is not liable for assistance under the existing support order. Consequently, unless that order is modified, Sanda has no possible liability to CSED under subsection .120(a).
Therefore, for CSED to recover from San-da, the superior court had to enter an order making Sanda liable for child support. Thomas, as the new custodial parent, could have readily obtained such an order, but he did not. Instead, it was CSED which sought entry of an order modifying support and making Sanda liable for support. The legislature gave CSED no authority to obtain such an order. Alaska Statute 25.27.045 only gives CSED authority to seek modification of a support order “at the agency’s own discretion if the obligor is liable to the state under AS 25.27.120(a) or (b).”4 Because section *786.045 gives CSED authority to act only if the obligor “is liable” under subsections .120(a) or (b), it is necessary to determine whether the incipient new obligor “is liable” under those subsections. As we saw above, Sanda “is [not] liable” under subsection .120(a) because the existing support order imposes no support liability on her. CSED therefore has no statutory authority under section .045 to seek modification of the support order on its own application.
We recently considered the effect of subsection .120(a). In Hendren v. State, Department of Revenue,5 we read subsection .120(a) in exactly the manner its words require. The court chooses to limit Hendren today, but I think the court correctly interpreted subsection .120(a) when it discussed that statute in Hendren.
Subsection .120(a) treats the entry of an existing court support order as a significant event. That treatment is consistent with our own treatment of such orders. In Turinsky v. Long,6 for example, we recognized that despite an informal change of custody, it is the custody order and the corresponding support order which control.7
The court gives good policy reasons why CSED should be allowed to seek modification in these circumstances.8 Those reasons may well justify a statutory amendment, but they do not justify the result reached today. In my view, the superior court correctly interpreted the controlling statutes. I would therefore affirm.

. See Hendren v. State, Dep't of Revenue, 957 P.2d 1350, 1351-52 (Alaska 1998).


. See AS 25.27.120; AS 25.27.130.


. AS 25.27.120(a).


. AS 25.27.045 (emphasis added). That statute provides in full:
The agency may appear in an action seeking an award of support on behalf of a child owed a duty of support, or to enforce a spousal support order if a spousal support obligation has been established and if a support obligation, established with respect to a child of that spouse, is also being administered, and may also appear in an action seeking modification of a support order, decree or judgment already entered. Action under this section may be undertaken upon application of an obligee, or at the agency’s own discretion if the *786obligor is liable to the state under AS 25.27.120(a) or (b).


. 957 P.2d 1350 (Alaska 1998).


. 910 P.2d 590 (Alaska 1996).


. See id. at 595.


. Op. at 784.